Title: To Thomas Jefferson from Henry Dearborn, 23 August 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  Sir,
                  Gardiner August 23d, 1804
               
               Please to accept my thanks for the profile you were good enough to enclose, it strikes me as the only good likeness, (except Stuarts,) I have ever seen of the original, which very much enhances its value. Mrs. Dearborn & myself are in good health.
               It appears to be the prevailing opinnion among the republicans in this quarter, as well as in old Massachusetts & New Hampshire, that there is at least an eaqual chance in favour of the republican ticket, for Electors, great exactions will be made on both sides, but the opposition are undoubtedly loosing ground, and their ultimate fall is certain & inevitable.
               I had this morning the pleasure of receiving a letter from Tennessee, in which is stated the adoption of the amendment of the Constitution relative to the Election of President & Vice P.—by the unanimous voice of the Legislature of that State.
               with the highest esteem I am Sir Yours,
               
                  
                     H. Dearborn
                  
               
            